Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, 12-15, 19-21, and 25 rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1, 6-7, 12-14, 19-20, and 25 of U.S. Patent No. US 11409594 B2 (hereinafter “’594”).
With regards to the mapping of Claim 1 of the instant application to Claim 1 of ‘594, the limitation of Claim 1 of the instant application recites “identify a sequence of events associated with a computer architecture” which does not directly map to the limitation “identify a sequence of events from the log” of Claim 1 in ‘594. However, Claim 1 of ‘594 previously recites “a log of events associated with a computer architecture”. Examiner asserts that Claim 1 of ‘594 therefore identifies a sequence of events associated with a computer architecture, and that a mapping relationship therefore exists between Claim 1 of the instant application and Claim 1 of ‘594.

Instant Application:
US Patent No. US 11409594 B2:
Claim 1:
A computing device comprising: a graphics processor; a host processor; and a memory including a set of instructions, which when executed by one or more of the graphics processor or the host processor, cause the computing device to: identify a sequence of events associated with a computer architecture, categorize, with a natural language processing system, the sequence of events into a sequence of words, and identify an anomaly based on the sequence of words.

Claim 2:
The computing device of claim 1, wherein the instructions, when executed, cause the computing device to: trigger an automatic remediation process in response to an identification of the anomaly.
Claim 1:
A computing device comprising: a storage device to store a log of events associated with a computer architecture; a graphics processor; a host processor; and a memory including a set of instructions, which when executed by one or more of the graphics processor or the host processor, cause the computing device to: identify a domain specific language that includes a language vocabulary, wherein the domain specific language is to define a syntax for words of the language vocabulary, and wherein the words correspond to events; identify a sequence of events from the log; categorize, with a natural language processing system, the sequence of events into a sequence of words; generate at least one sentence based on the sequence of words, wherein the at least one sentence includes one sentence that is formed from words of the sequence of words that are based on different events from the sequence of events; identify an anomaly based on the at least one sentence failing to follow the syntax; and trigger an automatic remediation process in response to an identification of the anomaly.
Claim 6:
The computing device of claim 1, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words.
Claim 1:
…categorize, with a natural language processing system, the sequence of events into a sequence of words…
Claim 6:
The computing device of claim 1, wherein the natural language processing system is to be one or more neural networks.
Claim 7:
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: identify a sequence of events associated with a computer architecture; categorize, with a natural language processing system, the sequence of events into a sequence of words; and identify an anomaly based on the sequence of words.

Claim 8:
The apparatus of claim 7, wherein the logic coupled to the one or more substrates is to: trigger an automatic remediation process in response to an identification of the anomaly.
Claim 7:
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to: identify a domain specific language that includes a language vocabulary, wherein the domain specific language is to define a syntax for words of the language vocabulary, and wherein the words correspond to events; identify a sequence of events associated with a computer architecture; categorize, with a natural language processing system, the sequence of events into a sequence of words; generate at least one sentence based on the sequence of words, wherein the at least one sentence includes one sentence that is formed from words of the sequence of words that are based on different events from the sequence of events; identify an anomaly based on the at least one sentence failing to follow the syntax; and trigger an automatic remediation process in response to an identification of the anomaly.
Claim 12:
The apparatus of claim 7, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words.
Claim 7:
… categorize, with a natural language processing system, the sequence of events into a sequence of words…

Claim 12:
The apparatus of claim 7, wherein the natural language processing system is to be one or more neural networks.
Claim 13:
The apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Claim 13:
The apparatus of claim 7, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Claim 14:
At least one computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to: identify a sequence of events associated with a computer architecture; categorize, with a natural language processing system, the sequence of events into a sequence of words; and identify an anomaly based on the sequence of words.

Claim 15:
The at least one computer readable storage medium of claim 14, wherein the instructions, when executed, cause the computing device to: trigger an automatic remediation process in response to an identification of the anomaly.
Claim 14:
At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to: identify a domain specific language that includes a language vocabulary, wherein the domain specific language is to define a syntax for words of the language vocabulary, and wherein the words correspond to events; identify a sequence of events associated with a computer architecture; categorize, with a natural language processing system, the sequence of events into a sequence of words; generate at least one sentence based on the sequence of words, wherein the at least one sentence includes one sentence that is formed from words of the sequence of words that are based on different events from the sequence of events; identify an anomaly based on the at least one sentence failing to follow the syntax; and trigger an automatic remediation process in response to an identification of the anomaly.
Claim 19:
The at least one computer readable storage medium of claim 14, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words.
Claim 14:
… categorize, with a natural language processing system, the sequence of events into a sequence of words…

Claim 19:
The at least one non-transitory computer readable storage medium of claim 14, wherein the natural language processing system is to be one or more neural networks.
Claim 20:
A method comprising: identifying a sequence of events associated with a computer architecture; categorizing, with a natural language processing system, the sequence of events into a sequence of words; and identifying an anomaly based on the sequence of words.

Claim 21:
The method of claim 20, further comprising: triggering an automatic remediation process in response to an identification of the anomaly.
Claim 20:
A method comprising: identifying a domain specific language that includes a language vocabulary, wherein the domain specific language defines a syntax for words of the language vocabulary, and wherein the words correspond to events; identifying a sequence of events associated with a computer architecture; categorizing, with a natural language processing system, the sequence of events into a sequence of words; generating at least one sentence based on the sequence of words, wherein the at least one sentence includes one sentence that is formed from words of the sequence of words that are based on different events from the sequence of events; identifying an anomaly based on the at least one sentence failing to follow the syntax; and triggering an automatic remediation process in response to an identification of the anomaly.
Claim 25:
The method of claim 20, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words.
Claim 20:
…categorizing, with a natural language processing system, the sequence of events into a sequence of words…

Claim 25:
The method of claim 20, wherein the natural language processing system is to be one or more neural networks.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 14 recites “At least one computer readable storage medium” without the exclusion of signals per se. Looking at the specification, there is no mention of whether or not a “computer readable storage medium” excludes non-transitory storage mediums. It is suggested to amend Claim 14 to recite a “non-transitory computer readable storage medium.” Claims 15-19 have been rejected for inheriting the deficiencies of their independent claim.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramegowda et al. (US Patent Application Publication No. US 20190163553 A1) hereinafter “Ramegowda” further in view of Pohl et al. (US Patent Application Publication No. US 20210390664 A1) hereinafter “Pohl.”

With regards to Claim 1, Ramegowda teaches:
a computing device comprising: a graphics processor*; a host processor; and a memory including a set of instructions (*graphics processor taught later; Ramegowda ¶0018 “Apparatus 102 (e.g., a computer, a web server, an application server, router, WAN accelerator, etc.) comprises processor 104, memory 106 (e.g., a volatile or non-volatile random access memory), and storage 108”)
which when executed by one or more of the graphics processor or the host processor, cause the computing device to: identify a sequence of events associated with a computer architecture (Ramegowda ¶0025 “The process can begin by analyzing telemetry data of a system to identify a set of time ranges during which the telemetry data exhibits anomalous behavior”)
categorize, with a natural language processing system, the sequence of events into a sequence of words (Ramegowda ¶0025 “the process can extract human-readable text from the subset of the subset of log entries”; e.g. a sequence of words)
and identify an anomaly based on the sequence of words (Ramegowda ¶0025 “The process can then analyze, by using natural language processing, the subset of log entries to identify a subset of the subset of log entries that has a high likelihood to be associated with one or problems in the system”)
Ramegowda does not explicitly teach:
a graphics processor
However, Pohl teaches:
a graphics processor (Pohl ¶0032 “A graphics processing unit (GPU) is communicatively coupled to host/processor cores to accelerate, for example, graphics operations, machine-learning operations, pattern analysis operations, and/or various general-purpose GPU (GPGPU) functions”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the device of Ramegowda with the GPU of Pohl as GPUs are a known method for increasing the speed and efficiency of certain machine learning processes. (Cates Col. 29 lns 38-43 “Some machine-learning approaches may be more efficiently and quickly executed and processed with machine-learning specific processors…For example, some of these processors can include a graphical processing unit (GPU)”)

With regards to Claim 2, Ramegowda and Pohl teach the limitations of Claim 1 as referenced above. Ramegowda further teaches:
the computing device of claim 1, wherein the instructions, when executed, cause the computing device to: trigger an automatic remediation process in response to an identification of the anomaly (Ramegowda ¶0025 “The process can then search a knowledge database by using the human-readable text to identify one or more solutions to resolve the one or more problems in the system”)

With regards to Claim 3, Ramegowda and Pohl teach the limitations of Claim 1 as references above. Ramegowda further teaches:
the computing device of claim 1, wherein the anomaly is associated with a wireless network (Ramegowda ¶0006 “The telemetry data can include periodic measurements of processor utilization, memory usage, disk load, network traffic metrics”; Ramegowda ¶0019 “Telemetry data can include processor utilization, memory usage, disk load (e.g., the amount of read and write operations that are being performed on storage 108), network traffic metrics (e.g., bandwidth utilization)”; Ramegowda ¶0021 “some embodiments identify time ranges when the system telemetry (e.g., processor utilization, memory usage, disk load, network traffic metrics, etc.) exhibits anomalous behavior”)

With regards to Claim 4, Ramegowda and Pohl teach the limitations of Claim 3 as referenced above. Ramegowda further teaches:
the computing device of claim 3, wherein the instructions, when executed, cause the computing device to: determine a quality-of-service associated with the wireless network (Ramegowda ¶0030 “if the telemetry data indicates a spike in processor utilization without a corresponding increase in the network traffic, then that may be detected as an anomaly”)
wherein the anomaly is associated with a wireless network (Ramegowda ¶0030 “Now, whenever the telemetry data deviates sufficiently from the piecewise linear relationship, an anomaly can be detected”)

With regards to Claim 5, Ramegowda and Pohl teach the limitations of Claim 1 as referenced above. Ramegowda further teaches:
the computing device of claim 1, wherein the sequence of events is associated with a plurality of sources (Ramegowda ¶0019 “Telemetry data can include processor utilization, memory usage, disk load (e.g., the amount of read and write operations that are being performed on storage 108), network traffic metrics (e.g., bandwidth utilization)”)


With regards to Claim 7, the apparatus of Claim 1 performs the same steps as the device of Claim 1, and the apparatus of Claim 7 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Ramegowda and Pohl.
Pohl further teaches:
a semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates (Pohl ¶0172 “The package assembly 1170 includes multiple units of hardware logic 1172, 1174 connected to a substrate 1180. The logic 1172, 1174 may be implemented at least partly in configurable logic or fixed-functionality logic hardware, and can include one or more portions of any of the processor core(s), graphics processor(s), or other accelerator devices described herein. Each unit of logic 1172, 1174 can be implemented within a semiconductor die and coupled with the substrate 1180 via an interconnect structure 1173”)

With regards to Claim 8, the apparatus of Claim 8 performs the same steps as the device of Claim 2, and the apparatus of Claim 8 is therefore rejected using the same art and rationale used in the rejection of Claims 2 and 7 by Ramegowda and Pohl.

With regards to Claim 9, the apparatus of Claim 9 performs the same steps as the device of Claim 3, and the apparatus of Claim 9 is therefore rejected using the same art and rationale used in the rejection of Claims 3 and 7 by Ramegowda and Pohl.

With regards to Claim 10, the apparatus of Claim 10 performs the same steps as the device of Claim 4, and the apparatus of Claim 10 is therefore rejected using the same art and rationale used in the rejection of Claims 4 and 7 by Ramegowda and Pohl.

With regards to Claim 11, the apparatus of Claim 11 performs the same steps as the device of Claim 5, and the apparatus of Claim 11 is therefore rejected using the same art and rationale used in the rejection of Claims 5 and 7 by Ramegowda and Pohl.

With regards to Claim 13, the apparatus of Claim 7 is taught by Ramegowda and Pohl as referenced above.
Pohl further teaches:
wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (Pohl ¶0170 “In addition to an RTL design 1115, lower-level designs at the logic level or transistor level may also be created, designed, or synthesized. Thus, the particular details of the initial design and simulation may vary”)

With regards to Claim 14, the storage medium of Claim 14 performs the same steps as the device of Claim 1, and the storage medium of Claim 14 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Ramegowda and Pohl.

With regards to Claim 15, the storage medium of Claim 15 performs the same steps as the device of Claim 2, and the storage medium of Claim 15 is therefore rejected using the same art and rationale used in the rejection of Claim 2 by Ramegowda and Pohl.

With regards to Claim 16, the storage medium of Claim 16 performs the same steps as the device of Claim 3, and the storage medium of Claim 16 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Ramegowda and Pohl.

With regards to Claim 17, the storage medium of Claim 17 performs the same steps as the device of Claim 4, and the storage medium of Claim 17 is therefore rejected using the same art and rationale used in the rejection of Claim 4 by Ramegowda and Pohl.

With regards to Claim 18, the storage medium of Claim 18 performs the same steps as the device of Claim 5, and the storage medium of Claim 18 is therefore rejected using the same art and rationale used in the rejection of Claim 5 by Ramegowda and Pohl.

With regards to Claim 20, the method of Claim 20 performs the same steps as the device of Claim 1, and the method of Claim 20 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Ramegowda and Pohl.

With regards to Claim 21, the method of Claim 21 performs the same steps as the device of Claim 2, and the method of Claim 21 is therefore rejected using the same art and rationale used in the rejection of Claim 2 by Ramegowda and Pohl.

With regards to Claim 22, the method of Claim 22 performs the same steps as the device of Claim 3, and the method of Claim 22 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Ramegowda and Pohl.

With regards to Claim 23, the method of Claim 23 performs the same steps as the device of Claim 4, and the method of Claim 23 is therefore rejected using the same art and rationale used in the rejection of Claim 4 by Ramegowda and Pohl.

With regards to Claim 24, the method of Claim 24 performs the same steps as the device of Claim 5, and the method of Claim 24 is therefore rejected using the same art and rationale used in the rejection of Claim 5 by Ramegowda and Pohl.

Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramegowda and Pohl further in view of Pande et al. (US Patent Application Publication No. US 20180270261 A1) hereinafter “Pande.”

With regards to Claim 6, Ramegowda and Pohl teach the limitations of Claim 1 as referenced above. However, Ramegowda and Pohl do not explicitly teach:
the computing device of claim 1, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words
However, Pande teaches:
the computing device of claim 1, wherein the natural language processing system includes artificial intelligence that categorizes the sequence of events into the sequence of words
 (Pande ¶0059 “Additionally, in some examples, Word2Vec type of language models may be used to train the generated model. In particular, the model may be trained to either predict features or context. In one example, the language model Continuous Bag of Words (CBOW) is used to train the model to predict features”; Examiner interprets that the CBOW trained model is artificial intelligence)
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the device of Ramegowda and Pohl with the method of Pande as CBOW and SG are known neural models for NLP and are useful for predicting anomalies in context such as a log of events. (Pande ¶0059 “Accordingly, a CBOW model trainer 318 may be used to train the model such that one or more contextual features are input and a corresponding feature is predicted”)

With regards to Claim 12, the apparatus of Claim 12 performs the same steps as the device of Claim 6, and the apparatus of Claim 12 is therefore rejected using the same art and rationale used in the rejection of Claim 6 and 7 by Ramegowda, Pohl, and Pande.

With regards to Claim 19, the storage medium of Claim 19 performs the same steps as the device of Claim 6, and the storage medium of Claim 19 is therefore rejected using the same art and rationale used in the rejection of Claim 6 by Ramegowda, Pohl, and Pande.

With regards to Claim 25, the method of Claim 25 performs the same steps as the device of Claim 6, and the method of Claim 25 is therefore rejected using the same art and rationale used in the rejection of Claim 6 by Ramegowda, Pohl, and Pande.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Moore et al. (US Patent Application Publication No. US 20210174253 A1) teaches systems and methods for detecting anomalies in machine-generated logs. Machine-generated logs are processed and analyzed using machine learning models to determine whether a log message is anomalous. The system may use machine learning models that are configured to process particular types of log messages. An explanation for why the system detected an anomaly in the log message is also generated based on processing of the log message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114